Adams, J.
Section 2870 of the Code provides that “where no appearance is made default shall not be had until the court determines from an inspection of the record that notice has been given as required by the Code.” '
The record referred to must be a return of service. It is insisted, therefore, that a return of service is jurisdictional because there can be no determination' from an inspection of a record which has no existence. The position is certainly plausible, but where service is actually made, it appears to us that jurisdiction is acquired so far as the person is concerned. The provision that default shall not be had until the court determines from an inspection of the record that notice has been given, is, we think, merely directory. It follows that the irregularity complained of did not have the effect to render the judgment void.
There being some evidence that service was actually made, the judgment must be
Affirmed.